JOHNS, J.
As the jury found a verdict for the full amount of plaintiff’s claim, it must be assumed that the defendant was not entitled to recover anything upon either of its alleged counterclaims. As we construe the complaint, the plaintiff seeks to recover upon a modified contract. It appears from the record that on July 13, 1910, the plaintiff mailed to the defendant a long descriptive letter in which it made criticism of and objection to the original details, suggesting and advising that certain changes be made therein, giving reasons therefor. With this letter plaintiff mailed copies of “blue prints ’ ’ which it had prepared. Among other things, it is stated in the letter:
“With regard to the blue-prints we are sending you, what we want is either the approval or the disapproval of the details and get started right, at once. * *
“Two things we want and we will start with a whoop. * * Second, a telegram or letter from Beebe Bowles & Co. stating they accept the contract as signed by us, with changes made therein.”
In answer to this letter the defendant wired the plaintiff on July 19, 1910:
*306“Concessions and changes will he taken up as soon as your blue-prints arrive, and we will answer by wire.” -
On July 22d, the defendant wired the plaintiff as follows:
“Architects refuse to allow middle rail same thickness as stiles. Use your detail on rectangular molding. Make middle rail thickness to come flush with this molding. One and three-eighths inch stops are all right and we have insisted to architects that they allow changes in door jambs. Will advise.”
Each of these telegrams referred to the plaintiff’s letter and blue-prints mailed to the defendant on July 13th, which were afterwards confirmed by plaintiff’s letter of August 3d and defendant’s reply of August 6th.
It appears that the plaintiff mailed two sets of blueprints, the first on July 13th and the second on August 3d, and that such blue-prints were identical. In its letter of August 3d plaintiff specifically informed the defendant that the blue-prints showed the work as it was then going through the factory. This must have referred to the blue-prints which the plaintiff mailed to the defendant on July 13th. After the receipt of that letter the defendant knew that the plaintiff was then engaged in carrying out the contract in accord with the changes therein which were submitted in its letter of July 13th. There is no testimony which tends to show that at any time the defendant notified the plaintiff that the suggested changes evidenced by the blue-prints of July 13th were not satisfactory or that the work would not be accepted.
1. There is ample testimony in the record from which the jury could find that pursuant to the letter of July 13th from the plaintiff to the defendant the *307original contract was modified as alleged in the complaint and that such modification was in writing.
2. We have carefully read the instructions which were given by the court, and defendant’s requested instructions which were refused. The real question was largely one of fact, as to whether the contract was modified, and, if so, whether the plaintiff kept and performed the terms and conditions of such changed contract by it to be kept and performed. Such issues were fully and fairly submitted to the jury by exhaustive instructions, in which the court properly charged the jury upon every material question presented by the defendant at the trial. As the jury found for the plaintiff in the full amount of its claim, we must assume that it was satisfied from the evidence that the contract was modified; that the plaintiff performed its part of the modified contract; and that the jury found against the defendant as to all of its alleged counterclaims.
There was no prejudicial error in the ruling of the trial court in rejecting testimony offered for the purpose of showing damages which the defendant’ claimed to have sustained by reason of delay on the part of the plaintiff. After a careful examination of the record we are convinced that the defendant had a fair trial and the judgment should be affirmed.
Affirmed. Rehearing Denied.
McBride, C. J., and Bean and Harris, JJ., concur.